DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Y Raheja on 10/13/2021.
The application has been amended as follows: 
IN CLAIMS
1.	(Currently Amended) A method for transmitting data for a three-dimensional (3D) image, the method comprising:
generating a plurality of voxelized points respectively corresponding to a plurality of voxels from a plurality of points constituting the 3D image;
grouping the plurality of voxelized points into a plurality of segments, each of the plurality of segments including at least one point of the plurality of points;
generating a plurality of two-dimensional (2D) images by projecting the plurality of points per segment;
generating a packed 2D image from the plurality of generated 2D images; 
decoding and encapsulating data for the packed 2D image; and
transmitting the decoded and encapsulated data.

2.	(Previously Presented) The method of claim 1, 
wherein each of the plurality of voxelized points replaces at least one point in a corresponding voxel, and 
wherein coordinates of each of the plurality of voxelized points are one of coordinates of a center of the corresponding voxel, coordinates indicating a position of a mean of positions of the points in the corresponding voxel, or coordinates of a random position in the corresponding voxel.

3.	(Previously Presented) The method of claim 2, wherein a color of each of the plurality of voxelized points is one of a color of a mean of colors of the points in the corresponding voxel or a color of a weighted mean of colors in the voxel considering a position of voxelized point of the corresponding voxel.

4.	(Previously Presented) The method of claim 1, 
wherein the plurality of voxelized points are grouped into the plurality of segments based on at least one of a color, texture, position, and normal information of the plurality of voxelized points,
wherein the plurality of 2D images are generated by selectively projecting at least one point included in each of the plurality of segments to one of a plurality of surfaces of a stereoscopic object for the projection,
wherein the surface to which the at least one point included in the segment among the plurality of segments is projected is determined based on distances between the segment and the plurality of surfaces and a direction of a normal related to the segment, and
wherein a size of each of the plurality of voxels is determined based on a bandwidth for capturing a point cloud corresponding to the 3D image and a position of interest of a user viewing the 3D image or a position of the user's gaze.

5-6.	(Cancelled) 

7.	(Currently Amended) A device for transmitting data for a three-dimensional (3D) image, the device comprising:

a controller connected with the communication interface configured to:
generate a plurality of voxelized points respectively corresponding to a plurality of voxels from a plurality of points constituting the 3D image,
group the plurality of voxelized points into a plurality of segments, each of the plurality of segments including at least one point of the plurality of points,
generate a plurality of two-dimensional (2D) images by projecting the plurality of points per segment,
generate a packed 2D image from the plurality of generated 2D images,
decode and encapsulating data for the packed 2D image, and
transmit the decoded and encapsulated data.

8-14.	(Cancelled) 

15. 	(Previously Presented) The device of claim 7, 
wherein each of the plurality of voxelized points replaces at least one point in a corresponding voxel, and 
wherein coordinates of each of the plurality of voxelized points are one of coordinates of a center of the corresponding voxel, coordinates indicating a position of a mean of positions of the points in the corresponding voxel, or coordinates of a random position in the corresponding voxel.

16.	(Previously Presented) The device of claim 15, wherein a color of each of the plurality of voxelized points is one of a color of a mean of colors of the points in the corresponding voxel or a color of a weighted mean of colors in the voxel considering a position of voxelized point of the corresponding voxel.

17. 	(Previously Presented) The device of claim 7, 
wherein the plurality of voxelized points are grouped into the plurality of segments based on at least one of a color, texture, position, and normal information of the plurality of voxelized points,

wherein the surface to which the at least one point included in the segment among the plurality of segments is projected is determined based on distances between the segment and the plurality of surfaces and a direction of a normal related to the segment, and
wherein a size of each of the plurality of voxels is determined based on a bandwidth for capturing a point cloud corresponding to the 3D image and a position of interest of a user viewing the 3D image or a position of the user's gaze.

18-20. 	(Cancelled) 
	
REASONS FOR ALLOWANCE
Claims 1-4, 7, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Schwarz et al. (US 20200228836 A1) discloses the decoder may receive a bitstream comprising one (or more) coded or encapsulated texture picture(s), one or more geometry pictures, plus one or more coded accompanying auxiliary pictures per texture picture from a bitstream.
Schwarz does not disclose transmitting data for a three-dimensional (3D) image comprising generating a plurality of voxelized points respectively corresponding to a plurality of voxels from a plurality of points constituting the 3D image; grouping the plurality of voxelized points into a plurality of segments, each of the plurality of segments including at least one point of the plurality of points; generating a plurality of two-dimensional (2D) images by projecting the plurality of points per segment; generating a packed 2D image from the plurality of generated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/            Primary Examiner, Art Unit 2425